DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 17, 2022 has been entered. 

 Response to Arguments
Applicant’s arguments, see pages 5-8, filed on May 13, 2022, with respect to unpatentability over the prior art combination of Olesen et al., Müller et al., and Su et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-7 and 10 has been withdrawn. 
Applicant’s arguments, see page 8, filed on May 13, 2022, with respect to unpatentability over the prior art combination of Olesen et al., Müller et al., Su et al., and Bosche have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see pages 8 and 9, filed on May 13, 2022, with respect to unpatentability over the prior art combination of Olesen et al., Müller et al., Su et al., and Olesen have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 9 has been withdrawn. 
Applicant’s arguments, see pages 9, filed on May 13, 2022, with respect to unpatentability over the prior art combination of Olesen et al., Müller et al., Su et al., and Evans et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 11 has been withdrawn. 
Applicant’s arguments, see page 9, filed on May 13, 2022, with respect to unpatentability over the prior art combination of Olesen et al., Müller et al., Su et al., and Tyber et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 12 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a sensor arrangement for use on a wind turbine as recited by independent claim 1, wherein: 
the fusion of the sensor signals associated with the rotor blade-related sensors and the sensor signals associated with the non-rotor blade-related sensors is performed depending on an operating state of the rotor blades.
Dependent claims 2-15 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 2, 2022